Geismar, J.
Trial without a jury. Plaintiff proved that she fell on the sidewalk in front of premises 944 Twenty-third street, Brooklyn, because of a layer of ice thereon. It is conceded that the radial bone in her forearm was fractured at the point where it *654meets the wrist. The evidence in her behalf showed that the sidewalk was covered with a solid and compacted layer of ice, black on top and varying in thickness from about two inches in the center to about four inches at the edges. She also testified that the abutting portions of the same walk in front of both adjoining houses to the east and west were entirely cleared off so as to be clean. The defendant called four patrolmen from the police department who swore that the premises were on their “ post ” which they duly patrolled. Had they found such a condition they would have noted it in their memorandum books or issued a summons. But one officer freely admitted he had no recollection whatever of passing over this walk. Witnesses from the house in front of which plaintiff claims to have slipped swore that they “ always shoveled away the snow.” A householder next door also testified she always kept her walk clean, but when asked if she remembered the condition of this particular walk answered that she did not. The meteorological reports show a substantial fall of snow on December twelfth, thirteen days before the accident, with a minimum temperature of fourteen degrees. There then followed days of thawing weather and rain until December twenty-third, when there was another snowfall. On December twenty-fifth, the day of the alleged accident, the minimum temperature was twenty-two degrees. There seems to be no reason to doubt the plaintiff’s story. Her evidence was clear that she slipped on a layer of ice which was black with age. According to her description, the more recent snow had been swept off leaving this compacted icebed exposed. Thus the case comes clearly within the doctrine of the opinion in Williams v. City of New- York (214 N. Y. 259). The plaintiff Gertrude Guttentag is awarded a verdict and judgment thereon for $500 and the plaintiff Samuel Guttentag a verdict and judgment thereon for $250.